DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     WILLIAM TERRY BURGESS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-62

                          [February 25, 2021]

   Appeal from the County Court, Palm Beach County, Fifteenth Judicial
Circuit; Debra Moses Stephens, Judge; L.T. Case Nos. 50-2019-MM-
007551-AXXX-MB and 50-2019-AP-000156-AXXX-MB.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   David Aronberg, State Attorney, and Joseph R. Kadis, Assistant State
Attorney, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.